PER CURIAM.
A jury convicted defendant of first degree murder and armed criminal action. He received life imprisonment without possibility of parole on the murder count and 25-years imprisonment on the armed criminal action count. He now appeals that judgment and the denial of his Rule 29.15 motion. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*720The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).